) — I
PER CURIAM:
El 6 de abril de 1989 el Director de la Oficina de Inspección de Notarías, Lie. Govén D. Martínez Suris, nos rindió un informe expositivo de que el notario Alejo Maído-nado Ayala omitió rendir los índices notariales mensuales desde febrero de 1988 hasta el presente, en contravención a la Ley Notarial de Puerto Rico, 4 L.P.R.A. sec. 1001 et seq.(1)
*764Concedimos al referido notario término para que subsa-nara esas deficiencias y simultáneamente, en igual plazo, mostrara causa por la cual no deberíamos imponerle san-ciones disciplinarias, incluso la suspensión del notariado. El 23 de mayo el licenciado Martínez Suris nos informó que el notario Maldonado Ayala únicamente remitió el índice correspondiente a marzo de 1989. Advertimos que éste no compareció a este Foro según requerido.
1 — I H-I
El trámite expuesto no cumple satisfactoriamente con nuestra resolución. La situación no es nueva. En 1985 el no-tario Maldonado Ayala fue suspendido por idéntica inobser-vancia en cuanto a los índices notariales. Ello debió ser alec-cionador. Tal proceder amerita que decretemos su suspen-sión indefinida del ejercicio del notariado, a tono con nuestro invariable compromiso de lograr la máxima excelencia en la función notarial. In re La Fontaine Martell, 123 D.P.R. 433 (1989); In re Alvarado Tizol, 122 D.P.R. 587 (1988); In re Vázquez O’Neill, 121 D.P.R. 623 (1988); In re Bonilla Martínez, 120 D.P.R. 682 (1988); In re Hernández Ramírez, 120 D.P.R. 366 (1988).

Se dictará sentencia que decrete su suspensión indefi-nida del ejercicio del notariado y que el Alguacil General se incaute de su obra notarial para ser entregada a la Oficina de Inspección de Notarías.


 El 4 de octubre y 22 de diciembre de 1988 había sido notificado de esa situación y apercibido de que el asunto sería remitido a nuestra consideración.